Exhibit 10.1

 

[g164531kgi001.jpg]

 

PERSONAL AND CONFIDENTIAL

 

Howard Siegel

652 S. Irena Avenue

Redondo Beach, Ca 90277

 

 

This Employment Agreement (“Agreement”) is entered into as of the 23rd day of
July, 2015, by and between Howard Siegel (“Siegel”) and Cherokee Inc., a
Delaware corporation (the “Company”).

 

WHEREAS, the Board of Directors of the Company believes it to be in the
Company’s best interest to enter into an employment agreement with Howard
Siegel, pursuant to the terms of this Agreement, and Siegel desires to accept
such terms of employment;

 

WHEREAS, subject to the terms and conditions set forth herein, the Company and
Siegel wish to set forth their understanding regarding the mutual rights,
obligations and responsibilities of Siegel and the Company in connection with
Siegel’s senior executive position with the Company; and

 

NOW, THEREFORE, in consideration of the foregoing premises, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and Siegel agree as follows:

 

 

General Responsibilities:  Subject to the supervision of the CEO of the Company,
Siegel shall serve as the Company’s President and Chief Operating Officer and
Corporate Secretary (“President & COO”).

 

Management Titles:  During the Term, the CEO and Board of Directors of the
Company have appointed Siegel as President & COO with all the powers and
authorities as are customarily vested as such in a publicly-traded company such
as the Company.  Such duties shall include, but not be limited to, in concert
with the CEO, the development and submission to the Board for approval of an
annual fiscal year operating budget, strategic plans, acquisitions, satellite
offices, organizational structure, new and existing business, legal aspects
(related to trademarks and existing and new business license agreement and
acquisition agreements) as well as Trademarks and Patents as outlined in detail
on the below Job Description.  However, the nature and priorities of Siegel’s
responsibilities may change from time to time as necessary to be in concert with
the Company’s business needs.

 

Base Compensation: – Siegel shall receive base compensation of $425,000 per
annum ($16,346.16 due and payable on a bi-weekly basis in accordance with the
Company’s regularly established payroll practice.)  Base Compensation will be
subject to increase for each fiscal year of the Company; subject to the sole and
absolute discretion of the CEO and Board of Directors.

 

Performance Bonus: – For each fiscal year during the Term, Executives shall be
eligible to receive a performance bonus based on the level of achievement of the
Company’s EBITDA for such fiscal year relative to the achievement of the
Company’s EBITDA target for such fiscal year.  The bonus plan shall be
consistent with the calculation as noted in the CEO’s restated employment
agreement.  The target bonus shall be 30% of his then Base Compensation and may
increase or decrease between 120% and 80% based upon the EBITDA target.

 

Page 1 of 6

 

HS

 

HS

 

 

 

initial

 

initial

 

 

--------------------------------------------------------------------------------


 

Benefits:

 

Insurance:  The Company shall and hereby covenants to, at its own expense to:
(i) maintain directors and officers liability insurance policies covering
Siegel, with coverage and amounts as determined by the Board of Directors of the
Company; and (ii) provide or reimburse Siegel (but not his dependents) for
health and disability insurance in amounts comparable to those afforded to other
officers of the Company.

 

401K:  Employees are eligible to participate in the Company’s 401K Plan and
based upon your continual employment within the company your 401K benefit will
be applicable immediately.  The company provides a matching contribution up to
4% of an employee’s base salary (subject to a maximum), and such contribution is
immediately vested.

 

Termination:  Siegel’s employment with Company shall be “At Will” at all times. 
The Company may terminate Siegel’s employment with the Company at any time,
without advance notice, for any reason or no reason at all, notwithstanding
anything to the contrary contained in or arising from any statements, policies
or practices of the Company relating to the employment, discipline or
termination of its employees.  Similarly, Siegel may terminate his employment
with the Company at any time for any reason or no reason at all.  If Siegel’s
employment is terminated for reasons other than for “Cause”, by Death or by
Disability then Siegel will receive severance payments in the form of twelve
(12) months of salary continuation, plus any earned but unpaid compensation and
benefits for the respective periods, provided that for the salary continuation
Siegel first sign a release agreement in the form and substance reasonably
satisfactory to the Company within forty five (45) days following his
termination of employment.  Severance payments shall commence on the sixtieth
(60th) day following the termination of employment, provided the release
required in the preceding sentence has become effective.  Upon termination of
Siegel’s employment, Siegel shall be deemed to have resigned from all offices
and directorships then held with the Company.  Following any termination of
employment, Siegel shall cooperate with the Company in the winding up of pending
work on behalf of the Company and the orderly transfer of work to other
employees.  Siegel shall also cooperate with the Company in the defense of any
action brought by any third party naming the Company that relates to his
employment with the Company.

 

Siegel acknowledges and agrees that in his role as President and COO, he shall
acquire confidential and proprietary information belonging to the Company.  To
preserve and protect this information the assets of the Company, Siegel agree
that during the period of his employment by the Company he will not, without the
Company’s express written consent, engage in any employment or business activity
other than for the Company, and for the period of your employment by the Company
he will not; (i) induce any employee of the Company’s to leave the employ of the
Company; or (ii) solicit the business of any client or customer of the Company
(other than on behalf of the Company).  Siegel further agree that, after the
date of termination of his employment with the Company, he will not: (i) use or
disclose to others the Company’s proprietary  information for any purpose at any
time; or (ii) engage in any acts of unfair competition, including but not
limited to use or disclosure of the Company’s trade secrets for the benefit of
or to any competitor, or (iii) for (1) year after the date of termination of his
employment by the Company, solicit for hire any associate or key consultant of
the Company with whom Siegel became familiar or otherwise gained any knowledge
while he was employed by The Company.

 

Change of Control:

 

In the event that (i) a Change in Control Event occurs or (ii) the Company
terminates Siegel’s employment without Cause or eliminates Siegel’s position
within 3 months prior to a Change of Control Event, then all of Siegel’s
unvested equity (including but not limited to options, restricted awards and
performance awards) shall immediately vest.

 

In the event that the Company terminates Siegel’s employment without Cause or
eliminates Siegel’s position within 3 months prior to or 12 months following a
Change in Control Event, the severance provisions under “Termination” above
shall not apply and, in their place, provided Siegel first signs a release
agreement in the form and substance reasonably satisfactory to the Company
within forty five (45) days following his termination of employment and

 

Page 2 of 6

 

HS

 

HS

 

 

 

initial

 

initial

 

 

--------------------------------------------------------------------------------


 

provided that the release agreement has become effective by the sixtieth (60th)
day following termination, then the Company shall:

 

1)           Pay Siegel twelve (12) months of annualized base salary as salary
continuation commencing on the sixtieth (60th) day following his termination 
and

2)           Pay Siegel any guaranteed or earned but unpaid bonus amount in lump
sum on the sixtieth (60th) day following termination (or, if later, following
the Change of Control Event);

3)           Pay for the continuation of Siegel’s health care coverage under
COBRA for twelve (12) months; and

 

 

Compliance with Section 409A:

 

Notwithstanding anything to the contrary in this offer letter, no severance pay
or benefits to be paid or provided to Siegel, if any, pursuant to this offer
letter or otherwise that are considered deferred compensation under Section 409A
of the Internal Revenue Code of 1986, as amended, and the final regulations and
any guidance promulgated thereunder (“Section 409A”) will be paid or otherwise
provided until Siegel has had a “separation from service” within the meaning of
Section 409A.  Similarly, no severance payable to Siegel, if any, that otherwise
would be exempt from Section 409A pursuant to Treasury Regulation Section 1,
409A-1(b)(9) will be payable until Siegel has had a “separation from service”
within the meaning of Section 409A.  Each payment and benefit payable under this
offer letter is intended to constitute a separate payment for purposes of
Section 1, 409A-2(b)(2) of the Treasury Regulations.

 

If Siegel is a “specified employee” within the meaning of Section 409A at the
time of his “separation from service” (within the meaning of Section 409A), then
amounts of severance that is considered deferred compensation within the meaning
of Section 409A that would otherwise be payable within the six (6) month period
following his separation from service will be paid in a lump sum on the date six
(6) months and one (1) day following the date of his separation from service (or
the next business day if such date is not a business day).  All subsequent such
payments, if any, will be payable in accordance with the payment schedule
applicable to each payment or benefit.  Notwithstanding anything herein to the
contrary, if Siegel dies following his separation from service, but prior to the
six (6) month anniversary of his separation from service, then any payments
delayed in accordance with this paragraph will be payable in a lump sum as soon
as administratively practicable after the date of his death and all other such
payments will be payable in accordance with the payment schedule applicable to
each payment or benefit.

 

Definitions:

 

For purposes hereof, a “Change of Control Event” means the sale, transfer,
merger or disposition of all or substantially all of the assets or stocks of the
Company, by way of contribution, reorganization, share exchange, stock purchase
or sale, asset purchase or sale, or other form of corporate transaction,
provided that in each case the event also qualifies as a “change in control
event” under Section 409A.

 

For purposes hereof, the term “Cause” shall mean any of the following;
(i) Siegel’s conviction of, or plea of guilty to, a felony or crime involving
moral turpitude; (ii) Siegel’s personal dishonesty directly affecting the
Company; (iii) Siegel’s willful misconduct or gross negligence; (iv) Siegel’s
breach of fiduciary duty to the Company; (v) Siegel’s commission of an act of
fraud, embezzlement, or misappropriation against the Company; or (vi) Siegel’s
failure to substantially perform his duties as the President and COO of the
Company.

 

“Disability” shall mean that Siegel is unable to carry out the responsibilities
and functions of the position held by him by reason of any physical or mental
impairment for more than one hundred and twenty (120) days in any twelve (12)
month period.  If Siegel suffers from a Disability, then, to the extent
permitted by law, the Company may terminate his employment.  The Company shall
pay to you all compensation to which are entitled up through the date of
termination, and thereafter all obligations of the Company under this Agreement
shall cease.  Siegel will not be entitled to any severance payments.  Nothing in
this letter shall affect Siegel’s rights under any disability plan in which he
is a participant.

 

Page 3 of 6

 

HS

 

HS

 

 

 

initial

 

initial

 

 

--------------------------------------------------------------------------------


 

This Agreement supersedes any prior representations or agreements with regards
to the subject matter herein, whether written or oral.  This letter may be
modified only in an express writing signed by Siegel and the Chief Executive
Officer of the Company.

 

 

 

/s/ Howard Siegel

 

/s/ Henry Stupp

 

 

 

 

 

Howard Siegel

 

Henry Stupp

 

President & COO

 

CEO

 

 

Page 4 of 6

 

HS

 

HS

 

 

 

initial

 

initial

 

 

--------------------------------------------------------------------------------


 

[g164531kgi002.jpg]

 

JOB DESCRIPTION

 

 

Title:

President and COO

FLSA Class:

Exempt

 

Status Type:

Full Time

Reports To:

CEO

 

I.  Corporate

 

Strategic Plans / Budgets

 

a.             Increase shareholder value

b.            Implement the strategic visions, goals and objectives of the
organization (as approved by the Board)

c.             Give direction and leadership toward the achievement of the
organization’s goals and objectives

d.           Create / present yearly budget for Board approval and prudently
manage organization’s resources within those budget guidelines.

e.             Monitor and adjust as needed

 

 

Acquisitions / JV’s

 

a.             Lead due diligence process

b.            Assist CFO with financial modeling process

c.             Lead legal process (with outside counsel)

d.           Lead revenue, proforma & budget process with CFO

e.             Assist CFO in Financing options

f.              Monitor the proper integration of brand acquisitions & JV’s

 

Satellite Offices

 

a.             The strategic planning & timing to open offices

b.            Staffing & budgeting

c.             Effective integration & communication

 

 

II.  Organizational Structure / Staff Development

 

a.             Define org structure with CEO & CFO

b.            Effectively manage the human resources of the organization

1.            Interview / procure talent

2.            Insure proper job descriptions

3.            Insure consistent messages & cross pollination throughout the
organization (on-going learning environment)

4.            Utilize technology to enhance internal and external communication
and productivity

5.            Employee reviews

 

Page 5 of 6

 

HS

 

HS

 

 

 

initial

 

initial

 

 

--------------------------------------------------------------------------------


 

III.  New Business Development

 

a.             the licensing (negotiating and closing license agreements) of
existing brands we own or are representing

b.            negotiating terms for new brands to represent or purchase for
license in the U.S. and/or internationally and the subsequent licensing of the
brand

c.             negotiating retailer representations to secure specific brands

 

IV.  Existing Business Development

 

a.             Oversee/Insure the complete and proper integration of the
strategic planning process as it relates to each account

b.            Increase adoption rate

c.             Effective development and utilization of the CDG

d.           Interact with relevant senior executives as needed on key accounts

e.             Oversee/Insure all contractual and non-contractual requirements
for Licensee and Licensor.

f.              Insure the integration of retail analytics

g.            Review financial results by licensee with organization on a
monthly/quarterly basis

 

V.  Legal (contracts, amendments, other; in concert with outside counsel as
needed)

a.             Preparation

b.            Negotiations

c.             Modifications

d.           Review

e.             Finalization (Close)

 

VI.  Trademarks and Patents

a.             Maintenance

b.            Registrations

c.             Oppositions

d.           Piracy Protection

e.             Graphics review

 

 

 

 

/s/ Howard Siegel

 

Date:

7/23/2015

Signature: Howard Siegel

 

 

 

Page 6 of 6

 

HS

 

HS

 

 

 

initial

 

initial

 

 

--------------------------------------------------------------------------------